Citation Nr: 0946640	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  07-10 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hand 
numbness.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral 
shoulder disability, and, if so, whether that claim should be 
granted.

3.  Entitlement to service connection for Eustachian tube 
dysfunction with central and peripheral vertigo (claimed as 
vertigo).

4.  Entitlement to a higher rating for a cervical spine 
disability, currently evaluated as 20 percent disabling. 

5.  Entitlement to service connection for a lumbar spine 
disability.

6.  Entitlement to service connection for a right hip 
disability.

7.  Entitlement to service connection for a left leg 
disability.

8.  Entitlement to service connection for bilateral hearing 
loss.

9.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to June 
1946 and from August 1947 to February 1965, with additional 
service in the Navy Reserves.

This matter comes before the Board of Veterans' Appeals 
(Board) from August 2005 and June 2007 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefits sought on appeal.  

In October 2009, the Veteran testified at a Board hearing 
before the undersigned.  

The Board acknowledges that, at the October 2009 hearing, the 
Veteran's representative characterized the second issue on 
appeal as a claim of entitlement to service connection for a 
right shoulder disability, but the Veteran himself indicated 
that he had a disability affecting both shoulders that was 
related to service.  This particular issue was previously 
framed by the RO, in its June 2007 rating decision, as a 
claim of entitlement to service connection for bilateral 
shoulder arthritis, which it denied on the merits.  However, 
a review of the record reveals that there had been a prior 
final decision on a claim for service connection for a right 
and left shoulder condition.  The Board finds that this prior 
adjudication was of the same claim, however styled.  See 
Ashford v. Brown, 10 Vet. App. 120 (1997).  In light of the 
foregoing, the Board concludes that the second issue on 
appeal is most accurately characterized as a new and material 
evidence claim for service connection for a bilateral 
shoulder disability, as reflected on the title page of this 
decision.

Additionally, the Board observes that while the RO 
characterized the third issue on appeal as entitlement to 
service connection for vertigo, the record reflects that the 
Veteran has been diagnosed with Eustachian tube dysfunction 
with central and peripheral vertigo.  Accordingly, the Board 
has rephrased the issue to more accurately reflect the 
disability for which benefits are sought.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran's cervical spine, hearing loss, tinnitus, lumbar 
spine, shoulder, right hip, and left leg disabilities are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  In October 2009, prior to promulgation of a decision in 
the appeal and during the Travel Board hearing, the Veteran 
withdrew his appeal as to the issue of service connection for 
bilateral hand numbness.

2.  Service connection for a bilateral shoulder disability 
was previously denied in a March 1998 RO decision.  The 
Veteran did not file a timely appeal of that decision.

3.  The evidence received subsequent to the last prior final 
denial of the Veteran's claim for service connection for a 
bilateral shoulder disability is new, and is also material 
because it raises a reasonable possibility of substantiating 
the claim.

4.  The evidence is at least in equipoise as to whether 
Veteran's Eustachian tube dysfunction with central and 
peripheral vertigo had its onset in service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran as to the issue of service connection for 
bilateral hand numbness have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2009).

2.  The March 1998 RO decision that denied service connection 
for a shoulder disability is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2009).

3.  New and material evidence has been received to reopen the 
Veteran's claim for service connection for a bilateral 
shoulder disability.  38 U.S.C.A. § 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156, 20.1104 (2009).

4.  Resolving all doubt in the Veteran's favor, the criteria 
for service connection for Eustachian tube dysfunction with 
central and peripheral vertigo have been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable disposition, a discussion as to 
whether VA's duties to notify and assist the appellant have 
been satisfied is not required.  The Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the Veteran.

Withdrawal of Claim

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b) 
(2009).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. 
§ 20.204(c) (2009).  During his October 2009 Travel Board 
hearing, prior to the promulgation of a decision in the 
appeal, the Veteran specifically indicated on the record that 
he wished to withdraw his appeal as to the issue of service 
connection for bilateral hand numbness.  The withdrawal has 
been transcribed into the hearing transcript that has been 
associated with the Veteran's claims folder.  As he has 
withdrawn the appeal as to service connection for bilateral 
hand tremors, there remains no allegations of errors of fact 
or law for appellate consideration.  Thus, the Board does not 
have jurisdiction to review the appeal, and it is dismissed.

New and Material Evidence

The Veteran's claim for service connection for a shoulder 
disability was previously denied in a March 1998 rating 
decision.  In August 2005 and June 2007 decisions, the RO 
respectively declined to reopen the claim and then reopened 
and denied it on the merits.  Although the RO denied the 
claim on the merits, because that claim was previously denied 
in a decision that became final in March 1999, the Board must 
consider whether new and material evidence has been received 
because it goes to the Board's jurisdiction to reach the 
underlying claims and adjudicate them de novo.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  If the Board finds 
that no such evidence has been offered, that is where the 
analysis must end.  Id.

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. § 3.160(d), 20.302, 
20.1103 (2008).  Thus, the March 1998 decision became final 
because the Veteran did not file a timely appeal. 

A claim for entitlement to service connection may be reopened 
if new and material evidence is submitted.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed his 
application to reopen the claim in January 2005.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 
(1992).

The evidence before VA at the time of the prior final 
decision included service treatment records dated in July and 
August 1963, reflecting complaints of right and left and left 
shoulder pain and X-ray findings that were negative for any 
signs of shoulder trauma.  Also of record was a February 1965 
service separation examination in which the Veteran reported 
a history of arthritis or rheumatism and a painful or "trick 
shoulder" and was diagnosed with bursitis of the shoulders.  
Additional evidence at the time of the prior adjudication 
included a December 1997 VA medical examination in which the 
Veteran was diagnosed with degenerative disc disease of both 
shoulders.  However, based on the evidence then of record, RO 
determined that the shoulder pain and bursitis that the 
Veteran had experienced in service was not related to his 
currently diagnosed degenerative disc disease.  Consequently, 
the claim was denied.  

The Veteran applied to reopen his claim for service 
connection in January 2005.  The Board finds that the 
evidence received since the last final decision is not 
cumulative of other evidence of record, relates to 
unestablished facts, and raises a reasonable possibility of 
substantiating the claim.

Newly received evidence includes the Veteran's written 
statements and testimony in which he essentially contends 
that his current bilateral shoulder disability is related to 
his service-connected degenerative disc disease of the 
cervical spine.  The Board observes that, at the time the 
Veteran initially filed his claim for a shoulder disability, 
he had not yet been granted service connection for a cervical 
spine disability and, thus, the RO did not consider whether 
service connection for the shoulders was warranted as 
secondary to that service-connected disability.

Additional new evidence consists of private medical records 
showing treatment for shoulder and neck pain, including a 
report of a December 1996 private orthopedic examination, 
which was not previously of record and reflects that the 
Veteran's shoulder pain had its onset when he injured his 
neck in the military.

The Board finds that the Veteran's statements and, in 
particular, the findings of his private orthopedic examiner, 
suggesting a continuity of shoulder symptomatology since 
service, are both new and material as they relate to 
unestablished facts necessary to substantiate the claim, and 
raise a reasonable possibility of substantiating the claim.  
Additionally, that newly submitted lay and medical evidence 
establishes a new theory of entitlement for service 
connection for a shoulder disability, as secondary to his now 
service-connected cervical spine disability.  Accordingly, 
the Board finds that the claim for service connection for a 
bilateral shoulder disability is reopened.

Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran, in his written statements and testimony, 
essentially contends that the vertigo and other symptoms of 
his currently diagnosed Eustachian tube dysfunction are 
related to his period of active service.  Specifically, he 
asserts that at the time of his in-service treatment for ear 
problems, he first experienced the dizziness that has 
persisted to the present day.  Additionally, testimony 
elicited from the Veteran's long-time friend, who knew him 
during his period of active duty, supports his contention 
that his symptoms arose in service and have continued ever 
since.  

Service treatment records reveal that in June 1963, the 
Veteran was treated for bilateral ear pain and diagnosed with 
Eustachian tube salpingitis (inflammation), which later 
resolved without apparent complication.  Subsequent service 
treatment records, including the report of his February 1965 
separation examination, are negative for any complaints or 
clinical findings of vertigo or other ear problems.  

Post-service records include treatment reports from a private 
ear, nose, and throat specialist dated from February 2002 to 
March 2004.  These records reveal extensive treatment for 
dizziness and diagnoses of Eustachian tube dysfunction with 
central and peripheral vertigo.  VA medical records dated in 
April 2006 reflect a history of Eustachian tube dysfunction 
associated with intermittent left ear pain and vertigo.

As noted above, the Veteran and his friend have testified 
that he first experienced vertigo in service when he was 
treated for bilateral ear pain and diagnosed with Eustachian 
tube salpingitis.  In this regard, the Board observes that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Board finds that the testimony from the Veteran and 
his friend constitutes competent lay evidence that describes 
the onset and chronicity of his vertigo and related ear 
symptoms and is supported by the later diagnosis.  Id.  
Moreover, the Board finds the Veteran and his friend to be 
credible as their statements are corroborated by 
contemporaneous medical evidence, specifically the service 
treatment records reflecting complaints of ear pain and a 
diagnosis of Eustachian tube salpingitis, a disorder that is 
similar to the Veteran's current disability.  Additionally, 
there is no contrary evidence of record.

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give due consideration to both pertinent medical and lay 
evidence in evaluating a claim to disability or death 
benefits.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).  The United State Court of Appeal for the Federal 
Circuit (Federal Circuit) has explicitly rejected the view 
that "competent medical evidence is required ... [when] the 
determinative issue involves either medical etiology or a 
medical diagnosis."  Id.; see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed.Cir.2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence.").  
As noted above, in this case there is contemporaneous medical 
evidence of treatment for ear problems in service, which 
further weighs in favor of the Veteran's claim.

In sum, the Board finds competent and credible the Veteran's 
history of having vertigo and related ear problems since 
service because the service treatment records show treatment 
for such problems, including a diagnosis that is similar to 
the current disability for which he is claiming service 
connection.  In light of foregoing, and the Federal Circuit's 
recent decision in Davidson, the Board finds that the 
evidence is at least in equipoise as to whether this long-
serving Veteran's currently diagnosed Eustachian tube 
dysfunction with central and peripheral vertigo had its onset 
in service.  The Veteran is entitled to the 'benefit of the 
doubt' when there is an approximate balance of positive and 
negative evidence (i.e., where the evidence supports the 
claim or is in relative equipoise, the appellant prevails).  
38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).  Accordingly, the Board finds that service 
connection for the Eustachian tube dysfunction with central 
and peripheral vertigo is warranted.


ORDER

The appeal on the issue of entitlement to service connection 
for bilateral hand numbness is dismissed.

New and material evidence to reopen a claim of entitlement to 
service connection for a bilateral shoulder disability has 
been presented; to this extent, the appeal is granted.

Service connection for Eustachian tube dysfunction with 
central and peripheral vertigo is granted.

REMAND

The Veteran asserts that he has bilateral shoulder, lumbar 
spine and hip disabilities that had their onset during his 
period of active duty, when he worked as a Navy medic and was 
tasked with lifting sick and wounded service members and 
other heavy objects.  Alternatively, he argues that his 
shoulder and low back disabilities were caused or aggravated 
by his service-connected cervical spine disability, which had 
its onset during the early 1950s and is currently evaluated 
as 20 percent disabling.  The Veteran further alleges that 
after leaving service, he developed right hip and left leg 
conditions that are related to his cervical spine disability 
and for which service connection is therefore also warranted.  
Further, in support of the Veteran's claim, a friend who has 
known him since his period of active duty has testified that 
the Veteran has complained about the above conditions since 
that time.  

The service treatment records reflect complaints of bilateral 
shoulder and upper back pain and diagnoses of shoulder 
bursitis and degenerative changes of the cervical spine, as 
shown on X-ray.  Post-service private orthopedic treatment 
records, dated from September and December 1995, indicates 
complaints of intermittent shoulder, low back, right hip, and 
left leg discomfort dating back to 1951, when the Veteran 
reportedly "had some trouble with his neck in the 
military."  A radiographic examination conducted in 
September 1995 shows mild to moderate degenerative changes 
affecting the lumbar spine, hips (more so on the right than 
the left), as well as more severe degenerative changes 
involving the cervical spine with upper extremity 
radiculopathy.  In December 1996, the same private orthopedic 
physician treated the Veteran for a right shoulder injury 
sustained by "lifting logs outside" his home.  The 
diagnosis was a ruptured right biceps tendon.  The record 
thereafter shows that the Veteran has continued to receive 
treatment for shoulder, back, hip, and left leg problems on 
an intermittent basis.  

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).  In a claim for 
service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if 
it indicates that the Veteran's condition may be associated 
with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Here, the Veteran has not been afforded a VA examination as 
to his claims of service connection for bilateral shoulder, 
low back, right hip, and left leg disabilities.  Given the 
clinical evidence of in-service and post-service treatment 
for multiple orthopedic problems affecting the shoulders, 
lumbar spine, right hip, and left leg, and the Veteran's 
statements regarding a continuity of symptomatology since 
service, the Board finds that an etiological examination and 
opinion is necessary to determine whether any current 
bilateral shoulder, low back, right hip, and left leg 
disabilities are related to service.  

Additionally, the Board is required to consider all theories 
of entitlement raised either by the claimant or by the 
evidence of record as part of the non-adversarial 
administrative adjudication process.  Robinson v. Shinseki, 
557 F.3d 1355 (Fed. Cir. 2009).  In light of the Veteran's 
reports of bilateral shoulder, low back, right hip, and left 
leg disabilities being caused or aggravated by his cervical 
spine disability, the Board finds that, based on the record, 
VA must consider whether service connection for those 
orthopedic disabilities is warranted as secondary to his 
service-connected cervical spine condition.  Accordingly, the 
Board finds that, on remand, a VA examiner should also 
provide an opinion as to whether or not any currently 
diagnosed bilateral shoulder, lumbar spine, right hip, and 
left leg disabilities are related to his service-connected 
degenerative disc disease of the cervical spine.

A remand is also warranted with respect to the Veteran's 
claim for a higher rating for his cervical spine disability.  
The Veteran was last afforded a VA examination in December 
2008 to assess the severity of that service-connected 
disability.  Clinical testing revealed that all ranges of 
motion were limited by pain, with additional functional 
limitation on repetitive use due to pain, fatigue, weakness, 
lack or endurance, incoordination, and fatigue.  Based on the 
results of that examination, the Veteran was diagnosed with 
degenerative disc disease of the cervical spine with 
intervertebral disc syndrome affecting the ulnar nerve.  He 
was subsequently denied an increased rating for his cervical 
spine based on limitation of motion, but was granted separate 
disabilities ratings of 10 and 20 percent, respectively, for 
neuropathy of the left and right upper extremity ulnar 
nerves.  

Significantly, the Veteran now contends that the December 
2008 VA examiner's range of motion findings were inaccurate 
because that examiner "didn't use any kind of a measuring 
[equipment]," such as a goniometer, to make those 
measurements, but instead "just eyeball[ed] it."  The Board 
observes that VA regulations provide that the "use of a 
goniometer in the measurement of limitation of motion is 
indispensable in examinations" that require such findings.  
38 C.F.R. § 4.46.  Accordingly, in light of the Veteran's 
contentions, and since this appeal is already being remanded 
for development on other grounds, the Board finds that an 
additional VA examination is in order that includes range of 
motion measurements using a goniometer, as required by VA 
regulations.  

A remand is also warranted with respect to the Veteran's 
hearing loss and tinnitus claims.  At his October 2009 Board 
hearing, the Veteran testified that he was exposed to 
acoustic trauma during his periods of active duty, 
particularly while serving in Korea in the early 1950s when a 
transport vehicle in which he was a passenger came under 
enemy fire.  Additionally, the Veteran asserted that he was 
exposed to weapons noise from Marines "having fire 
practice" aboard the ships on which he served.  He further 
stated that he incurred noise exposure while serving on a 
Navy rifle team.  The Veteran added that at no time during 
service was he afforded hearing protection, and that began to 
experience "ringing in his ears" and to notice "some 
reduction in [his] ability to hear well" over the course of 
his 20-year military career.  Additionally, as an alternate 
theory of service connection, the Veteran now contends that 
his current hearing loss and tinnitus problems are related to 
his in-service treatment for mild ear problems.

The personnel records reflect that he served in Korea and had 
additional overseas service aboard various Navy vessels.  As 
noted above, his service treatment records show treatment for 
inner ear problems diagnosed as Eustachian tube salpingitis.  
However those records are negative for any complaints, 
diagnoses, or treatment for hearing loss or tinnitus.  
Specifically, the audiogram administered at his February 1965 
separation examination showed hearing well within normal 
limits, as did a subsequent March 1969 Reserve quadrennial 
audiological examination.  

The record reflects that following his discharge from the 
Navy, the Veteran worked as a sales representative, a 
position in that he testified did not involve any additional 
acoustic trauma.  An April 2006 VA audiological consultation 
in which the Veteran reported a "gradual hearing loss of 25-
30 years duration," which he attributed to in-service 
exposure to weapons fire, machinery, and demolitions.  He 
acknowledged civilian noise exposure to farm equipment and 
power tools.  Audiological testing revealed moderate to 
profound high-frequency hearing loss bilaterally.  Based on 
the Veteran's reports of ringing in the ears, a diagnosis of 
tinnitus was rendered.  

The record thereafter reflects that the Veteran was fitted 
for hearing aids.  Significantly, however, neither the April 
2006 VA audiological consultant nor any other private or VA 
medical provider has proffered an opinion as to whether the 
Veteran's bilateral hearing loss and tinnitus were caused or 
aggravated in service.  In light of the evidence suggesting a 
continuity of symptomatology of hearing problems since 
service and current diagnoses of hearing loss and tinnitus, 
the Board finds that VA etiological examination and opinion 
is warranted to fully and fairly assess the merits of the 
Veteran's claims.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Additionally, given the similarity of facts 
surrounding the alleged onset of the Veteran's hearing loss 
and tinnitus and the Eustachian tube dysfunction with 
vertigo, for which service connection has now been 
established, the Board finds that, on remand, a VA examiner 
should provide an opinion as to whether or not the Veteran's 
hearing loss and/or tinnitus is related to that service-
connected disability.  See Robinson.

Finally, VA medical records appear to be outstanding.  Aside 
from the December 2008 VA examination report, the most recent 
VA medical records associated with the claims folder are 
dated in May 2006.  Those records show that the Veteran was 
scheduled to undergo additional treatment for hearing loss on 
an as-needed basis.  VA is required to make reasonable 
efforts to help the Veteran obtain records relevant to his 
claim, whether or not the records are in Federal custody.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2009); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, the RO should request all VA medical records 
pertaining to the Veteran that are dated since May 2006.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the appropriate VA medical 
facilities and attempt to obtain medical 
treatment records pertaining to the 
Veteran that are dated since May 2006.

2.  After obtaining the above records, 
schedule the Veteran for an appropriate VA 
examination to determine the severity of 
his cervical spine disability and the 
etiology of any bilateral shoulder, low 
back, right hip, and left leg 
disabilities.  The claims folder should be 
made available and reviewed by the 
examiner.

As to his cervical spine, the examiner 
should identify all orthopedic pathology 
found to be present.  The examiner should 
conduct all indicated tests and studies, 
to include range of motion studies, 
expressed in degrees and in relation to 
normal range of motion.  All range of 
motion measurements should be conducted 
using a goniometer and this should be 
noted in the examination report.  In 
addition, the examiner should describe any 
pain, weakened movement, excess 
fatigability, and incoordination present.  
To the extent possible, the examiner 
should express any functional loss in 
terms of additional degrees of limited 
motion of the Veteran's cervical spine.

In addition, if possible, the examiner 
should state whether the cervical spine 
disability has been productive of any 
incapacitating episodes, which are defined 
as periods of acute signs and symptoms 
that require bed rest prescribed by a 
physician or treatment by a physician, and 
if so, the frequency and duration of those 
episodes.

Further, the examiner should also discuss 
the nature and severity of any right or 
left-sided radiculopathy or neuropathy 
found to be present.  

The examiner should also specifically 
opine as to the following:

a)  Is it at least as likely as not 
that any currently diagnosed shoulder 
disability was caused or aggravated by 
the Veteran's service-connected 
cervical spine disability or is related 
to his in-service treatment for 
bursitis or any other aspect of his 
active service?  

b)  Is it at least as likely as not 
that any currently diagnosed lumbar 
spine disability was caused or 
aggravated by his service-connected 
cervical spine disability, or is 
otherwise related to service? 

c)  Is it at least as likely as not 
that any currently diagnosed right hip 
disability was caused or aggravated by 
his service-connected cervical spine 
disability, or is otherwise related to 
service? 

d)  Is it at least as likely as not 
that any currently diagnosed left leg 
disability was caused or aggravated by 
his service-connected cervical spine 
disability, or is otherwise related to 
service? 

In offering these opinions, the examiner 
should acknowledge and discuss any lay 
evidence of a continuity of 
symptomatology.  See Dalton v. Nicholson, 
21 Vet. App. 23 (2007).  All findings and 
conclusions should be set forth in a 
legible report and supported by a 
rationale.  

3.  Next, schedule the Veteran for an 
audiological examination for the purpose 
of ascertaining the etiology of his 
bilateral hearing loss and tinnitus.  The 
claims folder should be made available to 
and be reviewed by the examiner.  All 
appropriate tests, including an 
audiological evaluation should be 
conducted.  Specifically, the examiner 
must state whether it is at least as 
likely as not that any current hearing 
loss or tinnitus was caused or aggravated 
by any in-service noise exposure, or is 
related to his in-service treatment for 
ear problems or any other aspect of his 
military service.  In offering these 
opinions, the examiner should acknowledge 
and discuss any lay evidence of a 
continuity of symptomatology.  See Dalton.  
All findings and conclusions should be set 
forth in a legible report and supported by 
a rationale.  

4.  Thereafter, readjudicate the claims 
remaining on appeal.  If any benefit 
sought remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


